DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-11, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koduri (US 2020/0144358, previously cited.)
Regarding claim 1, in fig. 2F, for example, Koduri discloses a microelectronic device 200 (para [0023]), comprising: 
a die 202 having a component surface, or active surface, the top surface (para [0023]);
a package structure 242 (para [0025]) on the component surface, the package structure being electrically non-conductive, polymer mask;
a package lead 228, or lateral conductor (para [0039] and fig. 2J), directly contacting the die and extending through the package structure to an exterior of the microelectronic device, also, fig. 2I; wherein:

the package lead includes a pillar 212 electrically coupled to the die and extending partway through the package structure (fig. 2I, for example), the pillar being electrically conductive (conductor, para [0026]);
the package lead includes an external lead 218 electrically coupled  and directly attached to the pillar via an interface layer 216 (para [0027] and fig. 2E) to the pillar and extending to the exterior of the microelectronic device beyond a plane along a surface of the package structure, the package lead being electrically conductive (conductor, para [0029]); and
the package lead is free of tin, lead, indium, and bismuth, mostly titanium, chromium, or nickel (see paras [0027], [0029], and [0030].)
Regarding claim 2, Koduri further discloses wherein the package structure extends further, or higher, from the component surface than the pillar. (note: the top surface of the surface of the package structure, 242, is higher than the surface of the pillar 212, see fig. 2I, for example.)
Regarding claim 3, Koduri further discloses wherein the package lead includes an interface layer, or seed layer, 216 between the pillar and the external lead, the interface layer being electrically conductive, metal, (para [0027] and fig. 2I.)
Regarding claim 4, wherein the interface layer is made of titanium (Koduri’s para [0027].)
Regarding claim 5, wherein the package lead includes a plated metal joint between the pillar and the external lead, the plated metal joint being electrically conductive (the plated metal is not numbered, but described in Koduri’s para [0027].)
Regarding claim 6, Koduri further discloses wherein the external lead extends through an external lead lamina 244 of the microelectronic device, the external lead lamina contacting the package structure (para [0030] and fig. 2F, for example.)

Rgearging claim 21, Koduri further discloses wherein the package structure includes one of an epoxy, polymer, etc. See para [0025].
Regarding claim 22, Koduri further comprising a package plate 134 (insulating plate, para [0020]) attached to a surface of the die opposite the component surface. Element 134 is opposite to the active surface through section 128, the other side of 128.
Regarding claims 23 and 24, wherein the package plate is capable of functioning as a heat sink since it is made made of ceramic or glass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of Wang et al. (US 2019/0131235, previously cited, hereinafter, Wang.)

Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the dielectric layer as taught in order to take the advantage.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koduri  in view of Chou et al. (US 2007/0096313, previously cited, hereinafter, Chou.) 
Regarding claims 8 and 9, Koduri discloses all of the claimed limitations as mentioned above. Koduri also discloses that the pillar is made of copper (i.e. copper electroplating process), except further mentions the weight of the copper as currently claimed. It should be noted, copper is widely used in conducting elements because it has a high conductivity constant. It is known in the art. The weight is adjustable in this case and it is considered not a critical feature since it is not specified as such in the current specification. The amount or weight of the copper, thus may be adjusted during a manufacturing process. For instance, in fig. 4A, Chou discloses an analogous device including a semiconductor device including  a semiconductor chip 400 on a substrate 401 and a conductor 413 made of copper alloy where the amount of the copper is adjustable among other metals in the compound of the alloy in order to provide reliable connectivity (see also para [0035].)
.
Response to Arguments
The Remarks of 8/5/21 have been fully considered, but they are not persuasive.  However, the rejection of claim 1 under 35 U.S.C. § 103 as unpatentable over Koduri in view of Chen is determined to be proper and is, therefore, maintained (now, with the newly added limitation, Koduri indeed discloses all of the claimed limitations, see above.) 
On page 5 of the remarks, applicant argues that Koduri does not disclose “the package lead includes an external lead electrically coupled and directly attached to the pillar via an interface layer, the external lead extending beyond a plane along a surface of the package structure”. As identified in the rejection above, the interface layer is the seed layer  216 connecting layer 212 and 218. Thus, the Koduri indeed discloses the limitation. Applcant further argues “columns 218 do not extend beyond the plating mask 244.” This conclusion is correct according to Koduri’s fig. 2F, for example. However, the claim 1 claims the columns or external leads extending beyond a plane along a surface of the package structure, not the mask layer. As again identified above the package structure is structure 242. The element 244 is a mask that is used to form the columns 218. Thus, Koduri discloses the limitation that the external leads, 218, extends beyond the surface of the package structure.  The rejection of claim 1 as obvious over Diamond in view of Sanford is, therefore, maintained. It is further noted, the newly added limitation was recently discussed in the 112 rejection issued on 5/5/21. The limitations appear to be identical and the grounds and art of record have been introduced previously (see MPEP § 706.07(b).) Thus, the current rejection is properly made final.
Conclusion
For example, LIN et al., US 2019/0051589 and Lee et al., US 2019/0267314.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814